In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (O’Connell, J.), dated November 24, 1999, which, upon an order of the same court dated October 25, 1999, granting the defendant’s motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The defendant demonstrated its prima facie entitlement to summary judgment by showing that the piece of exercise equipment over which the injured plaintiff tripped was readily observable by the reasonable use of one’s senses (see, Lamia v Federated Dept. Stores, 263 AD2d 498; Sewer v Fat Albert’s Warehouse, 235 AD2d 414; Blecher v Holiday Health & Fitness Ctr., 245 AD2d 687). In opposition to the motion, the plaintiffs failed to raise a triable issue of fact (see, Casamassa v Waldbaum’s Inc., 276 AD2d 659). Bracken, J. P., Thompson, Sullivan and McGinity, JJ., concur.